ERVIN, Judge.
We reverse the judge of compensation claims’ (JCC’s) order denying appellants’ motion to set aside the stipulations of January 16 and March 7, 1991, based on fraud on the part of the claimant/appellee, vacate the JCC’s orders approving those stipulations, and remand the case to the JCC for further proceedings. Oakdell, Inc. v. Gallardo, 505 So.2d 672 (Fla. 1st DCA 1987); Morgan Yacht Corp./Beatrice Foods v. Edwards, 386 So.2d 883 (Fla. 1st DCA 1980).
REVERSED and REMANDED for further proceedings.
BARFIELD and WEBSTER, JJ., concur.